Citation Nr: 1001133	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  03-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis 
with allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied a rating in excess of 10 percent for 
sinusitis. 

The Veteran testified before the Board sitting at the RO in 
March 2007.  A transcript of the hearing is associated with 
the claims file. 

In August 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  
 

FINDING OF FACT

The Veteran's allergic rhinitis is manifested by recurrent 
nasal congestion, discharge, ear blockage, and headache 
approximately once per month.  The Veteran receives 
antibiotic treatment for infection approximately once per 
year.  There is no X-ray evidence or clinical observation of 
sinusitis and no incapacitating episodes.  There are no 
clinical observations of polyps or obstruction of nasal 
passages greater than 50 percent on both sides or a complete 
blockage on one side.  


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis with 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-14, 
6522 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In August 2001, the RO provided a notice that did not satisfy 
the requirements outlined in Vazquez-Flores.  The notice did 
not specifically address the criteria for an increased rating 
for a disability that was already service-connected.  The RO 
did not inform the Veteran of the types of evidence that 
would be considered and the respective responsibilities of 
the Veteran and VA to obtain that evidence.  The notice did 
not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and daily life and 
did not provide him with general notice concerning the rating 
criteria.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
several written statements to VA, the Veteran reported the 
symptoms that he experienced and the effect they have on him.  
The Veteran also reported the dates and providers of medical 
care as well as description of his symptoms and treatment on 
those occasions and the impact the symptoms had on his 
ability to go to work.  The Veteran discussed how his 
symptoms met the specific rating criteria.  Therefore, the 
Board concludes that the Veteran displayed actual knowledge 
of the requirements to substantiate a higher rating.  
Moreover, based on the notice that was provided to him in the 
rating decision, additional notice letters in February 2004 
and August 2007, and a September 2003 statement of the case 
(SOC), the Veteran is reasonably expected to understand what 
is required to substantiate the claim.  The SOC informed him 
of the applicable diagnostic criteria and the reasons for 
denying the claim, and the notice letters informed him of the 
various types of evidence that could be submitted in support 
of his claim.  Accordingly, the notice errors did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  In the March 2007 remand, the Board 
directed the RO to request recent records of treatment by a 
private physician, and if unsuccessful, to document the 
efforts and request assistance from the Veteran to obtain 
copies of any available records.  In correspondence in August 
2007, the RO requested authorization and assistance from the 
Veteran and documented the efforts in an October 2008 
supplemental statement of the case.  The RO noted that 
additional evidence was received from the Veteran but without 
authorization to obtain or copies of the records of recent 
private treatment.  Thus, the Board finds that VA 
substantially complied with the remand instructions and 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Army and was honorably 
discharged prior to the completion of initial training.  He 
contends that his sinusitis with allergic rhinitis is more 
severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Ratings for several forms of chronic sinusitis are provided 
in the General Rating Formula for Sinusitis.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-14.  
A noncompensable rating is warranted if the disorder is 
detected by X-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year, 
requiring prolonged (four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year, requiring 
prolonged (four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting after repeated surgeries.  There is no higher 
schedular rating.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  Id. 

Allergic rhinitis warrants a 10 percent rating when there are 
no nasal polyps but with greater than 50 percent obstruction 
of nasal passages on both sides or complete obstruction on 
one side.  A 30 percent rating is warranted when polyps are 
present.  There is no higher schedular rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.   

The RO received the Veteran's claim for an increased rating 
in January 2001.  The Board has reviewed the entire history 
of symptoms and treatment since service.  However, as the 
effective date for increased disability compensation is 
assigned on the earliest date the increase is factually 
ascertainable if the claim is received within one year, the 
Board will discuss in more detail the evidence of record 
starting one year prior to the receipt of claim.  See 
38 C.F.R. § 3.400 (o)(2) (2009).

Service treatment records showed that the Veteran sought 
treatment on several occasions in March 1971 for nasal 
congestion and discharge.  The examiner noted the Veteran's 
report of spring allergies and diagnosed allergic rhinitis.  
In April 1971, a physician in an ear, nose, and throat clinic 
noted that medication had not relieved the symptoms but that 
the Veteran was soon returning to his home state where he had 
been symptom free.  An X-ray of the sinuses showed 
underdevelopment of the right frontal sinus but was otherwise 
negative.  The physician diagnosed allergic rhinitis.  No 
chronic sinus abnormalities were noted on a May 1971 
discharge physical examination.  However, in June 1972, the 
RO granted service connection for sinusitis with allergic 
rhinitis, effective the day following discharge from service.  

VA and private medical records from 1975 to 2000 showed that 
the Veteran received regular treatment for nasal congestion, 
rhinorrhea, lacrimation of the eyes, and itching about the 
eyes and nose.  In July 1975, the Veteran reported that 
testing showed allergic reactions to certain grasses, cedar 
trees, and wool.  The Veteran also experienced occasional 
nose bleeds and in February 1979 underwent surgery to correct 
a deviated septum.  The RO granted service connection and 
assigned a noncompensable rating effective the day after 
discharge from service, and an increased rating of 10 
percent, effective in August 1975.   

From 1985 through 1999, a private physician followed the 
Veteran's sinus disorder and provided regular allergy 
injections and medications including occasional antibiotics.  
The Veteran began receiving concurrent VA care in January 
1999.   In a February 2003 attachment to a notice of 
disagreement, the Veteran provided a listing of treatment 
encounters.  For the twelve month period from December 1997 
to December 1998, the Veteran was treated on four occasions 
with two prescriptions for antibiotic medication.  From 
December 1998 to December 1999, there were five encounters 
with follow-ups and four prescriptions for antibiotic 
medication.  In an August 2001 statement, the Veteran 
reported experiencing more than six non-incapacitating 
episodes since January 1999.  

In October 1999, a VA physician noted the Veteran's report of 
his history of nasal allergy and treatment and that he had 
stopped taking desensitization injections.  The Veteran 
reported recurring episodes of congestion and right frontal 
headache.  The physician noted no periods of incapacitation 
although the Veteran reported that during an episode he was 
unable to work at an industrial plant.  On examination, the 
physician noted no nasal obstruction, discharge, or 
tenderness but some feeling of tightness in the frontal sinus 
area.  Sinus X-rays were negative with no intrasinus fluid or 
mucosal thickening.  The physician diagnosed a history of 
allergic rhinitis and sinusitis but with no disorder noted at 
the time of the examination.  

In January 2002, a VA physician's assistant (PA) noted the 
Veteran's reports of recurring sinus infections lasting three 
to four weeks with nasal congestion, discharge, ear pain, and 
frontal sinus headache.  On examination there was a 30 to 50 
percent obstruction on the left and slightly less on the 
right with redness and mild congestion but no crusting or 
tenderness.  A sinus X-ray series showed good aeration of 
frontal sinus, ethmoid air cells, maxillary antra, and 
sphenoid sinuses.  The PA diagnosed allergic rhinitis and a 
history of sinusitis with none found on examination.  

A VA medication record from April 1999 to December 2002 
showed that the Veteran was prescribed antibiotic medications 
on four occasions, each with a 20 day course of course of 
treatment.  VA primary care records showed that antibiotics 
were prescribed on one occasion in October 2003.  

In April 2005, a VA PA noted a review of the claims file and 
the Veteran's reports of continued episodes of nasal 
congestion, rhinorrhea, and sneezing, worse in the spring and 
fall with breathing restriction but no purulent discharge.  
The PA noted no periods of incapacitation.  On examination, 
there was a 10 percent nasal obstruction on the right and 20 
percent on the left.  There was no sinus tenderness or 
purulent discharge.  X-rays were normal.  The PA diagnosed 
seasonal allergic rhinitis and sinusitis in remission.  

In a December 2005 statement, the Veteran noted that he 
experienced almost constant symptoms of frontal headache, 
pain, congestion, and purulent discharge that he usually 
self-treated with over the counter medication, seeking 
medical care only when the symptoms are not relieved and 
antibiotics are necessary.  When seeking medical care, he 
noted that he missed work and required bed rest for recovery.  
In a March 2007 statement, the Veteran noted that he 
experienced monthly episodes of sinusitis with some episodes 
requiring care by a physician and with the use of antibiotics 
once per year.  In a statement the same month, the Veteran's 
spouse noted that the Veteran continued to experience 
allergic rhinitis and sinusitis.  In a Board hearing the same 
month, the Veteran stated that he averaged one episode per 
month with congestion, ear blockage, and facial pain with a 
few nose bleeds.  The Veteran also stated that his employment 
permitted schedule flexibility so that if he was experiencing 
an episode, he could reschedule his work assignments and not 
actually miss performing his duties.  He stated that he had 
recently been treated by a private physician.  However, as 
noted above, the RO did not receive an authorization to 
obtain records from this physician.  

In May 2008, a VA physician noted a review of the claims 
file.  The physician noted that the service treatment records 
confirmed the onset of allergic rhinitis in service but that 
there was no evidence of a chronic sinus disorder at that 
time.  The physician did acknowledge the surgery for a 
deviated septum and the identification of the sources of the 
allergies with a fairly significant history of reactions in 
the spring and fall.  On examination, the physician noted no 
deficits in the mouth or nasopharnyx and no evidence of 
polyps, pus, or sinusitis.  X-rays of the sinuses were 
normal.  The physician noted that the Veteran experienced a 
lengthy history of allergic rhinitis but that it was unlikely 
that he had chronic frontal sinusitis.  

The Board concludes that a rating in excess of 10 percent for 
sinusitis with allergic rhinitis is not warranted at any time 
during the period covered by this appeal.  The Board notes 
that the Veteran did have a deviated septum that was 
surgically corrected in 1979 but there is no record in the 
file of any X-ray evidence of a chronic sinus disorder.  The 
Veteran's records since 2000 and his statements show 
treatment with antibiotics approximately once per year but 
not for a course of treatment greater than four weeks.  
Although outpatient medical providers frequently listed a 
history of acute or chronic sinusitis, clinical observations 
of the episodes have most frequently been diagnosed as 
allergic rhinitis.  The Board acknowledges the Veteran's 
reports that he experiences episodes averaging one per month 
and that he seeks medical care whenever self-treatment with 
over the counter medication is not successful.  The Veteran 
is competent to report on his observed symptoms of nasal 
congestion, discharge, ear blockage, and headache and that he 
rests at home during more severe episodes.  The Board 
acknowledges the Veteran's frequent use of over the counter 
medications for monthly allergy symptoms.  However, the Board 
places greater probative weight on the observations and 
diagnoses of the private physicians and VA examiners who 
concluded that the Veteran's disorder is best described 
during the period covered by this appeal as allergic rhinitis 
with no confirmation of chronic sinusitis.  

The Board concludes that a 30 percent rating under the 
General Rating Formula for Sinusitis is not warranted.  There 
is no X-ray evidence or current clinically observed and 
diagnosed sinusitis, and the Veteran receives treatment with 
antibiotics for sinus infection approximately once per year 
with a course of medication lasting for three weeks.  The 
episodes of allergic rhinitis are manifested by nasal 
congestion, headache, discharge, and the need to reschedule 
work assignments.  Although these episodes occur more than 
six times per year, they have not been diagnosed as chronic 
sinusitis but rather as allergic rhinitis.  

A rating in excess of 10 percent for allergic rhinitis is not 
warranted under Diagnostic Code 6522 because there are no 
clinical observations of polyps or nasal obstructions greater 
than 50 percent on both sides or complete obstruction on one 
side.  Moreover, the impact of the disability is limited to 
discomfort and occasional rescheduling of work assignments.  
The Board concludes that the weight of credible evidence 
shows a level of disability that is best represented by a 10 
percent rating under General Rating Formula or the Diagnostic 
Code 6522 during the period covered by this appeal.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected sinusitis with 
allergic rhinitis results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for sinusitis with allergic 
rhinitis is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


